
	
		II
		111th CONGRESS
		1st Session
		S. 582
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Sanders (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to protect consumers
		  from usury, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Interest Rate Reduction
			 Act.
		2.National
			 consumer credit usury rateSection 107 of the Truth in Lending Act (15
			 U.S.C. 1606) is amended by adding at the end the following new
			 subsection:
			
				(f)National
				consumer credit usury rate
					(1)Limitation
				establishedNotwithstanding subsection (a) or any other provision
				of law, but except as provided in paragraph (2), the annual percentage rate
				applicable to any extension of credit may not exceed 15 percent on unpaid
				balances, inclusive of all finance charges. Any fees that are not considered
				finance charges under section 106(a) may not be used to evade the limitations
				of this paragraph, and the total sum of such fees may not exceed the total
				amount of finance charges assessed.
					(2)Exceptions
						(A)Board
				authorityThe Board may establish, after consultation with the
				appropriate committees of Congress, the Secretary of the Treasury, and any
				other interested Federal financial institution regulatory agency, an annual
				percentage rate of interest ceiling exceeding the 15 percent annual rate under
				paragraph (1) for periods of not to exceed 18 months, upon a determination
				that—
							(i)money market
				interest rates have risen over the preceding 6-month period; and
							(ii)prevailing
				interest rate levels threaten the safety and soundness of individual lenders,
				as evidenced by adverse trends in liquidity, capital, earnings, and
				growth.
							(B)Treatment of
				credit unionsThe limitation in paragraph (1) does not apply with
				respect to any extension of credit by an insured credit union, as that term is
				defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
						(3)Penalties for
				charging higher rates
						(A)ViolationThe
				taking, receiving, reserving, or charging of an annual percentage rate or fee
				greater than that permitted by paragraph (1), when knowingly done, shall be
				deemed a violation of this title, and a forfeiture of the entire interest which
				the note, bill, or other evidence of the obligation carries with it, or which
				has been agreed to be paid thereon.
						(B)Refund of
				interest amountsIf an annual percentage rate or fee greater than
				that permitted under paragraph (1) has been paid, the person by whom it has
				been paid, or the legal representative thereof, may, by bringing an action not
				later than 2 years after the date on which the usurious collection was last
				made, recover back from the lender in an action in the nature of an action of
				debt, the entire amount of interest, finance charges, or fees paid.
						(4)Civil
				liabilityAny creditor who violates this subsection shall be
				subject to the provisions of section
				130.
					.
		3.Civil liability
			 conforming amendmentSection
			 130(a) of the Truth in Lending Act (15 U.S.C. 1640(a)) is amended by inserting
			 section 107(f), before this chapter.
		
